DETAILED ACTION
This is a first Office Action in response to application no. 17/362,184 filed on June 29, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication no. 2020/0351509) in view of HUO et al. (US Patent Application Publication no. 2022/0116591).

Regarding claims 1 and 15, Lee discloses a non-transitory CRM, apparatus and a pruning method  of pruning method of neural network based video coding of a current block of a picture of a video sequence, the method being performed by at least one processor (See Lee [0009] and [0048]), and the method comprising: categorizing parameters of a neural network into groups (See Lee [0185] and [0187]); setting a first index to indicate that a first group of the groups is to be pruned (See Lee [0067] and [0109]), and a second index to indicate that a second group of the groups is not to be pruned (See Lee [0061], [0067] and [0109]).
	It is noted that Lee is silent about transmitting, to a decoder, the set first index and the set second index, wherein, based on the transmitted first index and the transmitted second index, the current block is processed using the parameters of which the first group of the groups is pruned.
	However, HUO teaches transmitting, to a decoder, the set first index and the set second index, wherein, based on the transmitted first index and the transmitted second index, the current block is processed using the parameters of which the first group of the groups is pruned (See HUO [0076], [0100]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Lee’s pruning steps to incorporate the teachings of HUO to transmit to a decoder, the set first index and the set second index, wherein, based on the transmitted first index and the transmitted second index, the current block is processed using the parameters of which the first group of the groups is pruned.  The motivation for performing such a modification in Lee is to maintain of the network and increasing efficiency.

Regarding claim 8, most of the limitations of this claim have been noted in the above rejection of claims 1 and 15.  In addition,  Lee discloses an apparatus for neural network based video coding of a current block of a picture of a video sequence (See Lee [0009] and [0048]), the method being performed by at least one processor configured to access the at least one memory and operate according to the computer program code (See Lee [0021] and [0201]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication no. 2020/0351509) in view of HUO et al. (US Patent Application Publication no. 2022/0116591) as applied to claims 1, 8 and 15 above, and further in view of Sato (US Patent Application Publication no. 2013/0170542).

Regarding claims 6, 13 and 20, most of the limitations of these claims have been noted in the above rejection of claims 1 and 15.
	It is noted that the combination Lee and HUO is silent about wherein the set first index and the set second index are transmitted to the decoder, via a supplemental enhancement information (SEI) message.
	However, Sato teaches wherein the set first index and the set second index are transmitted to the decoder, via a supplemental enhancement information (SEI) message (See Sato [0190]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Lee and HUO to provide Sato’s teachings wherein the set first index and the set second index are transmitted to the decoder, via a supplemental enhancement information (SEI) message.  The motivation for performing such a modification in the proposed combination of Lee and LUO is to maintain of the network and increasing efficiency.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication no. 2020/0351509) in view of HUO et al. (US Patent Application Publication no. 2022/0116591) as applied to claims 1 and 8 above, and further in view of Troy et al. (US Patent Application Publication no. 2021/0133538).

Regarding claims 7 and 14, most of the limitations of these claims have been noted in the above rejection of claims 1 and 8.
	It is noted that the combination of Lee and HUO is silent about wherein the parameters of the neural network are arranged in a two-dimensional (2D) array, the groups into which the parameters of the neural network are categorized comprise any one or any combination of a row, a column and a position of the 2D array, and the first index and the second index are binary indicators included in a binary mask.
	However, Troy teaches a pruning method wherein the parameters of the neural network are arranged in a two-dimensional (2D) array, the groups into which the parameters of the neural network are categorized comprise any one or any combination of a row, a column and a position of the 2D array, and the first index and the second index are binary indicators included in a binary mask (See Troy [0032] and [0098]).
	Therefore, it is considered obvious that one skilled that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Lee and HUO to incorporate Troy’s teachings wherein the parameters of the neural network are arranged in a two-dimensional (2D) array, the groups into which the parameters of the neural network are categorized comprise any one or any combination of a row, a column and a position of the 2D array, and the first index and the second index are binary indicators included in a binary mask.  The motivation for performing such a modification in the proposed combination is to maintain of the network and increasing efficiency.

Claims 2-5, 9-12 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the references taken individually or in combination fail to teach or suggest a pruning apparatus and method of neural network based video coding of a current block comprising the steps of setting a first priority of the first group of the groups, and a second priority of the second group of the groups, the second priority being lesser than the first priority; and transmitting, to the decoder, the set first priority, the set second priority, and a percentage of the parameters of the neural network to be pruned, wherein the current block is processed using the parameters of which the percentage is pruned starting from the second group of the groups having the second priority, followed by the first group of the groups having the first priority and until the percentage is reached.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LIN et al. (US Patent Application Publication no. 2021/0081765) teaches efficient inferencing with fast pointwise convolution.
Kamath et al. (US Patent Application Publication no. 2019/0286945) teaches Neural architecture construction using envelope nets for image recognition.
Kadav et al. (US Patent Application Publication no. 2017/0337471) teaches passive pruning of filters in a convolutional neural network.
Kadav et al. (US Patent Application Publication no. 2017/0337467) teaches security system using a convolutional neural network with pruned filters.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424